The decision of this court handed down on January 25,1935 [ante, p. 626], is hereby amended to read as follows; Decree of the Surrogate’s Court of Queens county in so far as it directs the payment of $597.60 to the Central Islip State Hospital on account of its claim, approved in the sum of $1,000, unanimously affirmed, without costs. (Matter of Wesley, 156 App. Div. 403; Mental Hygiene Law, §§ 79, 80 and 82; Matter of Marsh, 242 App. Div. 290.) Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.